15 So. 3d 782 (2009)
ALACHUA LAND INVESTORS, LLC, a Florida Limited Liability Company f/k/a Blues Creek Development, Ltd., Petitioner,
v.
CITY OF GAINESVILLE, a political subdivision, Respondent.
No. 1D08-5808.
District Court of Appeal of Florida, First District.
July 17, 2009.
Rehearing Denied August 25, 2009.
Patrice Boyes and Ryan T. Hulslander, of Patrice Boyes, P.A., Gainesville, for Petitioner.
Daniel M. Nee, Assistant Litigation Attorney, Office of the City Attorney, Gainesville, for Respondent.
PER CURIAM.
Denying petitioner's plat application, the Gainesville City Commission did not state its reasoning with written factual findings. Nonetheless, in the first-tier certiorari proceeding here at issue, the circuit court upheld the Commission's decision after noting competent substantial evidence that could have supported denial of petitioner's application. The circuit court ruled properly under existing law.
A circuit court, conducting certiorari review of a local government's quasi-judicial decision on a development application, may uphold the decision even in the absence of supportive factual findings, so long as the court can locate competent substantial evidence consistent with the decision (and, of course, conclude the local government applied the correct law and did not deprive the petitioner of due process). See Broward County v. G.B.V. Int'l, Ltd., 787 So. 2d 838, 846 (Fla.2001); Bd. of County Comm'rs of Brevard County v. Snyder, 627 So. 2d 469, 476 (Fla.1993) ("While they may be useful, the board will not be required to make findings of fact."). When assessing the sufficiency of evidence, the circuit court need only "review the record to determine simply whether the [local government] decision is supported by competent substantial evidence." G.B.V. Int'l, 787 So.2d at 846 (emphasis in original).
The petition for writ of certiorari is DENIED.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.